 



Tech Center Three

 

Allen, Texas

 

OFFICE LEASE AGREEMENT

 

between

 

GreenTech One, L.P.

(Landlord)

 

and

 

Virtual Surveillance, LLC

(Tenant)

 

Page -1-  

   

 

  INDEX   Section   Page       01. Building 3 02. Premises 3 03. Lease Grant 3
04. Term 3 05. Use 4 06. Base Rental 4 07. Excess Operating Expenses 4 08.
Operating Expenses 4 09. Electricity 5 10. Security Deposit 6 11. Completion of
Leasehold Improvements 6 12. Acceptance of Premises and Building by Tenant 6 13.
Services to be Furnished by Landlord 6 14. Keys and Locks 7 15. Graphics 7 16.
Maintenance and Repairs by Landlord 7 17. Repairs by Tenant 7 18. Care of
Premises 7 19. Peaceful Enjoyment 7 20. Holding Over 8 21. Alterations,
Additions, and Improvements 8 22. Legal Use and Violations of Insurance 8 23.
Laws and Regulations; Building Rules 8 24. Nuisance 8 25. Entry by Landlord 8
26. Assignment and Subletting 9 27. Transfers by Landlord 9 28. Subordination to
Mortgage 9 29. Mechanic’s Liens 10 30. Estoppel Certificate 10 31. Events of
Default 10 32. Lien for Rent 12 33. Attorneys’ Fees 12 34. No Implied Waiver 12
35. Casualty Insurance 12 36. Liability Insurance 13 37. Indemnity 13 38. Waiver
of Subrogation Rights 13 39. Casualty Damage 13 40. Condemnation 14 41. Damages
from Certain Causes 14 42. Notice and Cure 14 43. Personal Liability 14 44.
Notice 14 45. Captions 14 46. Entirety and Amendments 15 47. Severability 15 48.
Binding Effect 15 49. Number and Gender of Words 15 50. Recordation 15 51.
Governing Law 15 52. Interest Rate 15 53. Force Majeure 15 54. Rules and
Regulations 15 55. Reserved Rights 16 56. Approval by Landlord’s Mortgagees 16
57. Brokers 16 58. Substitute Space 16 59. Time of Essence 16 60. Best Efforts
17 61. No Reservation 17 62. Consents 17 63. Legal Authority 17 64. Exhibits,
Riders and Addendum 17 65. Right to Protest Appraised Value Waiver 17 66. DTPA
Waiver 17

 

Exhibit “A” Floor Plan of Premises

Exhibit “B” Building Rules and Regulations

Exhibit “C” Leasehold Improvements Agreement

Exhibit “D” Parking Agreement

Exhibit “E” Additional Provisions

 



 2 

   

 

OFFICE LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of this the 7th
day of May, 2019, between GreenTech One, L.P., a Texas limited partnership
(“Landlord”), and Virtual Surveillance, LLC (“Tenant”).

 

W I T N E S S E T H:

 

1.       Building. “Building” shall mean the building, along with its exterior
land and parking areas and drives, located at 714 South Greenville Avenue, City
of Allen, County of Collin, State of Texas, 75013 and containing 27,644 square
feet of Net Rentable Area (hereinafter defined).

 

2.       Premises. “Premises” shall mean those certain premises located on the
east end of the first floor of the Building and being conclusively deemed to
contain 7,873 square feet of Net Rentable Area, as reflected on the floor plan
of the Premises attached hereto and made a part hereof as Exhibit A. All
measurements are made in accordance with the “Standard Method for Measuring
Floor Area in Office Buildings” as published by Building Owners and Managers
Association International (“BOMA”). Tenant’s pro-rata share of the Building is
twenty-eight and forty-eight hundredths percent (28.48%). Landlord and Tenant
agree that final calculation of Net Rentable Area will occur after completion of
plans for Tenant Improvements

 

3.       Lease Grant. Subject to the terms of this Lease, Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises.

 

4.       Term. Subject to and upon the terms and conditions set forth herein, or
in any exhibit, addendum, or rider attached hereto, this Lease shall continue in
force for a term of one hundred twenty four (124) months commencing on the later
of the 1st day of August, 2019 (the “Commencement Date”), or Substantial
Completion of the Leasehold Improvements (Exhibit “C”), and terminating on the
last day of the Scheduled Term adjusted as further defined below (the
“Termination Date”). Delays caused by the Tenant shall not extend the
Commencement Date. If for any reason the Premises are not ready for occupancy by
Tenant on the Commencement Date, Landlord shall not be liable or responsible for
any claims, damages, or liabilities in connection therewith or by reason
thereof, and the term of this Lease and the obligations of Tenant shall
nonetheless commence and continue in full force and effect; provided, however,
if the Premises are not ready for occupancy due to omission, delay, or default
on the part of Landlord or anyone acting under or for Landlord, the term of this
Lease shall not commence until the Premises are ready for occupancy by Tenant.
In such event, rental under this Lease shall not commence until the Premises are
ready for occupancy, whereupon the stated term of this Lease shall commence, and
the Termination Date shall be extended by the same amount of time. Delays caused
by the Tenant shall not extend the Commencement Date. Such postponement of rent
and of the Commencement Date of this Lease shall constitute full settlement of
all claims that Tenant might otherwise have against Landlord by reason of the
Premises not being ready for occupancy by Tenant on the date of the commencement
of the term hereof. Landlord will coordinate with Tenant to allow installation
of cabling and any such equipment as allowed by the City of Allen during the
construction period and prior to the Commencement Date. Should the term of this
Lease thus commence on a date other than that specified above, Landlord will
send Tenant a written statement of such adjusted Commencement Date and
Termination Date, and Tenant will, if Landlord requests, confirm such adjusted
dates in writing. The Premises shall be deemed to be ready for occupancy on the
first to occur of (i) the date that a certificate of occupancy from the local
governmental authorities has been issued, which certificate shall be binding and
conclusive upon Tenant, or (ii) upon the date on which Tenant begins occupancy
of the Premises, whichever is earlier. Landlord shall coordinate construction of
Leasehold Improvements as further defined in Exhibit “C” to allow tenant cabling
and equipment installation (as allowed by the City) prior to the Commencement
Date.

 

 3 

   

 

5.       Use. The Premises are to be used and occupied by Tenant solely for
office and warehouse purposes and for no other purpose or use without the prior
written consent of Landlord. Tenant shall not use or permit the use of the
Premises for any purpose which is illegal, dangerous to persons or property or
which, in the Landlord’s opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building.

 

6.       Base Rental. Tenant hereby agrees to pay to Landlord, without any
setoff or deduction whatsoever, a base annual rental (“Base Rental”) initially
in the sum of Zero Dollars ($0.00) per month for months 1 through 4 of the Term,
then in the sum of Nine Thousand One Hundred Eighty Five Dollars ($9,185.00) per
month for months 5 through 16 of the Term, then in the sum of Nine Thousand
Eight Hundred Forty One Dollars ($9,841.00) per month for months 17 through 28
of the Term, then in the sum of Ten Thousand Eight Hundred Twenty Five Dollars
($10,825.00) per month for months 29 through 52 of the Term, then in the sum of
Eleven Thousand One Hundred Fifty Three Dollars ($11,153.00) per month for
months 53 through 76 of the Term, then in the sum of Eleven Thousand Four
Hundred Eighty One Dollars ($11,481.00) per month for months 77 through 100 of
the Term and then in the sum of Eleven Thousand Eight Hundred Ten Dollars
($11,810.00) for the remainder of the Term. Tenant shall also pay, as additional
rent, all other sums of money as shall become due from and payable by Tenant to
Landlord under this Lease (Operating Expenses and all other sums of money due
from and payable by Tenant to Landlord under this Lease are sometimes
hereinafter collectively called “Rent”), for the nonpayment of which Landlord
shall be entitled to exercise all rights and remedies as herein provided. The
annual Base Rental, as adjusted from time to time pursuant to Paragraph 7
hereof, shall be due and payable in advance in twelve (12) equal installments on
the first (1st) day of each calendar month during the term of this Lease and any
extensions or renewals thereof, and Tenant hereby agrees to pay Base Rental as
so adjusted to Landlord at Landlord’s address provided herein (or such other
address as may be designated by Landlord in writing from time to time) monthly,
in advance, and without demand. If the term of this Lease commences on a day
other than the first (1st) day of a month, then the installment of Base Rental
as adjusted pursuant hereto for such month shall be prorated, based on thirty
(30) days per month, and the installment so prorated shall be paid in advance.
If Tenant fails to pay any regular monthly installment of rent by the tenth
(10th) day of the month in which the installment is due, or any other sum of
money owed Landlord within ten (10) days after accrual thereof or billing
therefore, there shall be added to such unpaid amount a late charge of twelve
percent (12%) of the installment or amount due in order to compensate Landlord
for the extra expenses incurred. Upon execution of this Lease, Tenant agrees to
pay to Landlord an amount of Nine Thousand One Hundred Eighty-Five Dollars
($9,185.00) as advance rent to be applied to the Base Rental due with respect to
the fifth month of the term of this Lease.

 

7.        Intentionally Deleted.

 

8.       Operating Expenses. Tenant shall pay to Landlord Tenant’s pro rata
share of the Operating Expenses (hereinafter defined) during the Term. Prior to
the initial occupancy and then prior to January 1 of each year during the Term,
Landlord will provide a good faith estimate of the Operating Expenses for the
Building for the forthcoming calendar year. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s pro rata share of Landlord’s estimate of Operating Expenses. As soon
as practical following the end of each calendar year, Landlord shall furnish
Tenant with an itemized statement of the actual Operating Expenses for the prior
calendar year. If the actual Operating Expenses were less than the estimated
Operating Expenses, the Landlord shall refund any overpayment to Tenant within
thirty (30) days of statement. If the actual Operating Expenses were more than
the estimated Operating Expenses, the Tenant shall pay Landlord any underpayment
within thirty (30) days of the statement.

 



 4 

   

 

“Operating Expenses” consist of all operating expenses of the Building
including, but not limited to the following:

 

(a)       Wages, salaries, normal employee benefits and taxes for all employees
of Landlord and/or Landlord’s agents (whether paid directly by Landlord itself
or reimbursed by Landlord to such other party) engaged in the operation,
maintenance and management of the Building.

 

(b)       Costs and expense of all supplies and materials and equipment rented
or used in the operation, maintenance or repair of the Building.

 

(c)       Cost and expense of all utilities (excluding electricity) for the
Building including, but not limited to, the cost of water and sewage for the
Building.

 

(d)       Cost and expense of rubbish and waste pickup and disposal of typical
daily office refuse.

 

(e)       Cost and expense of compensation (wages, salaries, normal employee
benefits and taxes) for all persons who perform landscaping, common area
janitorial, ice and snow removal, pest control, maintenance, painting, window
cleaning, security services and any other services relating to the operation,
maintenance and repair of the Common Areas of the Building, including materials
and supplies, or contracts with independent third parties to provide such
service and/or supplies. “Common Area” is hereby defined as that part of the
property intended for the collective use of all tenants and excludes all
Premises of tenants.

 

(f)       Cost of all insurance premiums and deductibles paid including, but not
limited to, the cost of fire and extended coverage insurance, rental loss or
abatement insurance, casualty and liability insurance applicable to the Building
and Landlord’s personal property used in connection therewith.

 

(g)       Costs and expense of all permits and license fees, including
inspection fees, required with the ongoing operation and maintenance of the
Building.

 

(h)       Costs and expenses of the Building’s portion of accounting and legal
services directly attributed to the maintenance and operation of the Building.

 

(i)       Costs and expenses of property management fees, including any fees
paid to Landlord or Landlord affiliates.

 

(j)       Costs, expenses and fees incurred in contesting any governmental
enactments, which affect the operation and maintenance of the Building.

 

(k)       All taxes, assessments, and other governmental charges, whether
federal, state, county or municipal (other than federal taxes on Landlord’s net
income and Landlord’s franchise taxes), and whether they be by taxing districts
or authorities presently taxing the Building or by others, subsequently created
or otherwise and any other taxes and assessments attributable to the Building or
its operation. It is agreed that Tenant will be responsible for ad valorem taxes
on its personal property and on the value of leasehold improvements to the
extent that the same exceed standard Building allowances.

 

(l)       Amortization of the cost of capital investment items, which are
primarily for the purpose of reducing operating costs or which may be required
by governmental authority.

 

(m)     Cost of an office in the Building maintained for management of the
Building.

 

Tenant, at its expense shall have the right within six (6) months after the end
of an applicable year, following prior written notice to Landlord, to audit
Landlord’s books and records relating to Operating Expenses for this Lease for
the immediately preceding calendar year. Landlord’s books and records will be
made available in the Landlord’s office during normal business hours. In the
event that Tenant retains an agent to perform such audit, such agent shall be a
certified public accountant. Notwithstanding anything above, Tenant shall not be
responsible for any annual increase in Controllable Operating Expenses (herein
defined specifically to exclude property taxes, insurance and utilities) that
exceeds 7.0% annually, calculated on a cumulative and compounding basis.

 

9.       Electricity. Tenant shall pay to Landlord Tenant’s Direct Sub-metered
Electrical Costs and Tenant’s pro-rata Share of Common Area Electricity Costs
(hereinafter defined) for each applicable calendar year or portion thereof
during the Term. Direct Sub-metered Electrical Costs shall be computed based on
the meter reading from the sub-meter (such sub-meter to be installed at Tenant’s
cost as part of Tenant Improvements) for the specific Tenant Premises. Common
Area Electricity Cost shall include charges paid by Landlord for electricity to
the local utility company for the electrical service to the common area portions
and equipment of the Building and any related charges paid by Landlord as a
result of electrical deregulation. Prior to occupancy and prior to January 1 of
each subsequent year during the Term thereafter, Landlord will provide a good
faith estimate of the Common Area Electricity Cost for the Building for the
forthcoming calendar year. On or before the first day of each month, Tenant
shall pay to Landlord a monthly installment equal to one-twelfth of Tenant’s pro
rata share of Landlord’s estimate of Common Area Electricity Costs and the
Tenant’s Direct Sub-metered Electrical Costs. As soon as practical following the
end of each calendar year, Landlord shall furnish Tenant with a statement of the
actual Direct Sub-metered Electrical Costs and the Common Area Electricity Costs
for the prior calendar year. If the actual total of the Direct Sub-metered
Electrical Costs and the Common Area Electricity Costs was less than the
estimated Electricity Cost, the Landlord shall refund any overpayment to Tenant
within thirty (30) days of statement. If the actual Electricity Cost was more
than the estimated Direct Sub-metered Electrical Costs and the Common Area
Electricity Costs, the Tenant shall pay Landlord any underpayment within thirty
(30) days of the statement. Tenant shall pay the cost of all electricity utility
services, including but not limited to initial connection charges, all charges
for electricity used on the Premises, and for replacing all electric lights,
lamps and tubes within the Premises. Unless otherwise required by law, Landlord
is the party entitled to designate electricity services providers to the
Property and the Premises.

 

 5 

   

 

10.       Security Deposit. Tenant shall deliver to Landlord upon execution of
this Lease a Security Deposit in the amount of Eleven Thousand Eight Hundred Ten
Dollars ($11,810.00) to be held by Landlord as security for the performance of
Tenant’s obligations. The Security Deposit is not an advance payment of Rent or
a measure of Tenant’s liability for damages. Landlord may use any or all of the
Security Deposit to satisfy past due Rent or to cure any other default of the
Tenant. Tenant shall on demand restore the Security Deposit to its original
amount if Landlord uses any portion of the Security Deposit. Landlord shall
return any un-used portion of the Security Deposit to Tenant within thirty (30)
days after the later of the date Tenant surrenders possession of the Premises to
Landlord in accordance with this Lease or the Termination Date.

 

11.       Completion of Leasehold Improvements. Landlord shall approve full
definitive plans and specifications of all Leasehold Improvements (as defined in
Exhibit “C” Leasehold Improvements Agreement) to be constructed or installed or
other work to be performed in the Premises, including but not limited to, all
architectural, electrical and mechanical plans, room finish schedules, millwork
detail, and air conditioning layout drawings for all improvements to be
installed with the Premises, all in accordance with the terms and provisions of
the Leasehold Improvements Agreement in the form of Exhibit “C” attached hereto.
The Leasehold Improvements Agreement sets forth certain dates by which plans and
specifications for the Leasehold Improvements must be prepared, reviewed and
approved, and further describes the circumstances, if applicable, under which
the commencement date hereof may be delayed. Leasehold Improvements installed
in, or attached or affixed to, the Premises shall be owned by Landlord.

 

12.       Acceptance of Premises and Building by Tenant. The taking of
possession of the Premises by Tenant shall be conclusive evidence (a) that
Tenant accepts the Premises as suitable for the purposes for which the same are
leased, (b) that Tenant accepts the Building and each and every part and
appurtenance thereof as being in a good and satisfactory condition, and (c) that
Landlord has fully complied with Landlord’s obligations contained in this Lease
with respect to the construction of the Building and the Leasehold Improvements
to the Premises.

 

13.       Services to be Furnished by Landlord. During Tenant’s occupancy of the
Premises, Landlord shall use all commercially reasonable efforts to furnish the
following services:

 

(a)       Cold water at those points of supply provided for general use of other
tenants in the Building.

 

(b)       Routine maintenance for all Common Areas of the Building in the manner
and to the extent deemed by Landlord to be standard. Tenant shall be responsible
for the proper care and maintenance of all improvements within the Premises,
including all MEP systems solely serving the Premises.

 

(c)       Window washing as may from time to time be reasonably required.

 

(d)       Electrical facilities to furnish building standard power to Common
Areas and lamp replacement in Common Areas.

 

Water, electrical, and sewer services included in the foregoing Building
services will be provided through available public utilities. The failure by
Landlord to any extent to furnish these services, any cessation, malfunction,
fluctuation, variation, or interruption thereof, or any breakdown or malfunction
of equipment in the Building resulting from causes beyond the reasonable control
of Landlord shall not render Landlord liable in any respect for damages, direct
or consequential, to either persons or property, nor be construed as an eviction
of Tenant, nor work an abatement of rent, nor relieve Tenant from the obligation
to fulfill any covenant or agreement hereof. Should any of Tenant’s office
equipment or machinery breakdown, be damaged, or for any cause cease to function
properly as a result of the cessation, malfunction, fluctuation, variation,
interruption, or breakdown of services or equipment in the Building, Tenant
shall have no claim for rebate of rent or damages.

 

 6 

   

 

14.       Keys and Locks. Landlord shall furnish Tenant five keys for each
exterior door entering the Premises. Additional keys will be furnished at a
charge by Landlord on receipt of an order signed by Tenant. All keys shall
remain the property of Landlord. No additional locks shall be allowed on any
door of the Premises without Landlord’s written permission, and Tenant shall not
make or permit to be made any duplicate keys, except those furnished by
Landlord. Upon termination of this Lease, Tenant shall surrender to Landlord all
keys to the Premises. Landlord will allow Tenant to install an electronic access
system on the Premises provide such system meets the requirements of the City of
Allen and provisions are made to allow Landlord access into the Premises.

 

15.       Graphics. Landlord shall provide and install, at Tenant’s cost,
chargeable against any available Tenant Allowance (as defined in Exhibit “C”
Leasehold Improvements Agreement), tenant signage adjacent to the main entrance
door in the Premises. All tenant signage shall be in the standard graphics for
the Building, and no others shall be used or permitted on the Premises.

 

16.       Maintenance and Repairs by Landlord. Landlord shall maintain and
repair the structural elements of the Building, at Landlord’s cost and the
common portions of the mechanical, electrical, plumbing and life safety systems
serving the Building, the Common Areas of the Building, the roof of the
Building, and the exterior windows of the Building, such costs to be reimbursed
as further defined in Paragraph 8.

 

17.       Repairs by Tenant. Tenant shall, at Tenant’s cost and expense, repair
or replace any damage or injury done to the Building, or any part thereof,
caused by Tenant or Tenant’s agents, employees, or visitors, and to restore the
Building to the same or as good a condition as it was prior to such injury or
damage. All repairs and replacements shall be effected in compliance with all
building and fire codes and other applicable laws and regulations. If Tenant
fails to make such repairs or replacements promptly, Landlord may, at its
option, make the repairs or replacements, and Tenant shall pay the cost thereof
to Landlord on demand.

 

18.       Care of Premises. Tenant shall, at its sole cost and expense, keep the
Premises in reasonable good condition and repair. Tenant shall be responsible
for care and maintenance of all improvements within and/or serving the Premises
including, but not limited to the floor covering, interior partitions, doors and
hardware, mechanical, plumbing, fire protection and electrical items. Tenant
covenants and agrees with Landlord not to commit or allow any waste or damage to
be committed on any portion of the Premises, and at the termination of this
Lease, by lapse of time or otherwise, to deliver up the Premises to Landlord in
as good a condition as at the date of the commencement of the term of this
Lease, ordinary wear and tear excepted and deliver to Landlord all keys to the
Premises. Provided that Tenant has performed all of its obligations hereunder,
Tenant may remove all unattached trade fixtures, furniture and personal property
placed in the Premises by Tenant. Any items not removed by the Tenant within
seven days after the Expiration Date shall be disposed of by the Landlord
without notice to Tenant or any other obligation to account for such items. Upon
any termination of this Lease, Landlord shall have the right to reenter and
resume possession of the Premises. The provisions of this Section 18 shall
survive the end of the Term.

 

19.       Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and
enjoy the Premises subject to the other terms hereof, provided that Tenant
timely pays the rent and other sums herein required to be paid by Tenant and
timely performs all of Tenant’s covenants and agreements herein contained. This
covenant and any and all other covenants and agreements of Landlord contained in
the Lease shall be binding upon Landlord and its successors only with respect to
breaches occurring during its or their respective periods of ownership of
Landlord’s interest hereunder.

 

 7 

   

 

20.       Holding Over. In the event of the holding over by Tenant after
expiration or other termination of this Lease without the prior written consent
of Landlord, Tenant shall pay, in addition to the other Rent (other than Basic
Rental), a daily Basic Rental equal to 125% of the daily Basic Rental payable
during the last month of the Term., provided, however, that Landlord’s
acceptance of any such payment shall not constitute nor imply any consent by
Landlord to any such holding over by Tenant. No holding over by Tenant after the
expiration of the term of this Lease shall be construed to extend the term of
this Lease; and in the event of any unauthorized holding over, Tenant shall
indemnify, defend and hold Landlord harmless from and against all claims for
damages (and reimburse Landlord upon demand for any sums paid in settlement of
any such claims) by any other Tenant or prospective Tenant to whom Landlord may
have leased all or any part of the Premises effective before or after the
expiration of the term of this Lease and by any broker claiming any commission
or fee in respect of any such lease or offer to lease. Any holding over with the
written consent of Landlord shall thereafter constitute this Lease, a lease from
month to month under the terms and provisions of this Lease, to the extent
applicable to a tenancy from month to month.

 

21.       Alterations, Additions, and Improvements. Tenant covenants and agrees
with Landlord not to permit the Premises to be used for any purpose other than
that stated in Paragraph 5 hereof or make or allow to be made any alterations or
physical additions in or to the Premises, or place signs on the Premises which
are visible from outside the Premises, without first obtaining the written
consent, not to be unreasonably withheld, of Landlord in each such instance. Any
and all such alterations, physical additions, or improvements, when made to the
Premises by Tenant, shall at once become the property of Landlord and shall be
surrendered to Landlord upon termination of this Lease by lapse of time or
otherwise; provided, however, this clause shall not apply to trade fixtures,
movable equipment, or furniture owned by Tenant, which, if Tenant is not in
default, may be (or if requested by Landlord, shall be) removed by Tenant on
termination of this Lease. Tenant agrees specifically that no food, soft drink,
or other vending machine will be installed within the Premises.

 

22.       Legal Use and Violations of Insurance. Tenant covenants and agrees
with Landlord not to occupy or use, or permit any portion of the Premises to be
occupied or used, for any business or purpose that is unlawful, disreputable or
extra-hazardous on account of fire, or permit anything to be done that could in
any way increase the rate or result in the denial or reduction of fire,
liability or any other insurance coverage on the Building and/or its contents.

 

23.       Laws and Regulations; Building Rules. Tenant covenants and agrees with
Landlord to comply with all laws, ordinances, rules and regulations of any
state, federal, municipal, or other government or governmental agency having
jurisdiction of the Premises (including all accessibility standards) that relate
to the use, condition or occupancy of the Premises. Tenant will comply with the
rules of the Building adopted and altered by Landlord from time to time for the
safety, care, and cleanliness of the Premises and Building and for the
preservation of good order therein, all changes to which will be sent by
Landlord to Tenant in writing and shall be thereafter carried out and observed
by Tenant.

 

24.       Nuisance. Tenant covenants and agrees with Landlord to conduct its
business and control its agents, employees, and visitors in such manner as not
to create any nuisance, or interfere with, annoy, or disturb any other tenant or
Landlord in its operation of the Building.

 

25.       Entry by Landlord. Tenant covenants and agrees with Landlord to permit
Landlord or its agents or representatives to enter into and upon any part of the
Premises with 24 hours prior notice (and in emergencies at all times) to inspect
the same, or to show the Premises to prospective tenants, purchasers,
mortgagees, or insurers, to clean or make repairs, alterations, or additions
thereto, as Landlord may deem necessary or desirable. Tenant shall not be
entitled to any abatement or reduction of rent by reason of such entry.

 

 8 

   

 

26.       Assignment and Subletting.

 

(a)       Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld (i) assign or in any manner transfer this
Lease or any estate or interest therein, or (ii) permit any assignment of this
Lease or any estate or interest therein by operation of law, or (iii) sublease
the Premises or any part thereof, or (iv) grant any license, concession, or
other right of occupancy of any portion of the Premises, or (v) permit the use
of the Premises by any parties other than Tenant, its agents and employees.
Consent by Landlord to one or more assignments shall not operate as a waiver of
Landlord’s rights as to any subsequent assignments. Notwithstanding any
assignment, Tenant and any guarantor of Tenant’s obligations under this Lease
shall at all times remain fully responsible and liable for the payment of the
rent herein specified and for compliance with all of Tenant’s other obligations
under this Lease. If any event of default should occur while the Premises or any
part thereof are then assigned, Landlord, in addition to any other remedies
herein provided or provided by law, may at its option collect directly from such
assignee all rents becoming due to Tenant under such assignment, and apply such
rent against any sums due to Landlord by Tenant hereunder, and Tenant hereby
authorizes and directs any such assignee to make such payments of rent direct to
Landlord upon receipt of notice from Landlord. No direct collection by Landlord
from any such assignee shall be construed to constitute a release of Tenant or
any guarantor of Tenant from the further performance of its obligations
hereunder. Any attempted assignment or sublease by Tenant in violation of the
terms and covenants of this paragraph shall be void and constitute an event of
default under this Lease.

 

(b)       If Tenant requests Landlord’s consent to an assignment of the Lease of
all or a part of the Premises, Tenant shall submit to Landlord in writing, at
least sixty (60) days in advance of the date on which Tenant desires to make
such an assignment, notice of the name of the proposed assignee or subtenant and
the proposed commencement date of such assignment, together with copies of all
agreements entered into or contemplated to be entered into regarding such
assignment, and such information as Landlord may request regarding the nature
and character of the business of the proposed assignee. Landlord shall have the
option (to be exercised within thirty (30) days from Landlord’s receipt of
Tenant’s submission of written request), (i) to permit Tenant to assign such
space to the proposed assignee (in which event Tenant shall deliver to Landlord
legible, true, correct and complete copies of all agreements relating to such
assignment); which such permission shall not be unreasonably withheld, if,
however, the rental or other consideration payable in respect of assignment
exceeds the rent payable hereunder by Tenant, then all such excess rent and
other consideration shall be deemed additional rent owed by Tenant to Landlord,
and shall be payable to Landlord by Tenant in the same manner and on the same
terms as installments of Base Rental are payable by Tenant hereunder (or upon
Tenant’s receipt thereof, whichever is earlier); or (ii) to refuse to consent to
Tenant’s assignment of such space and to continue this Lease in full force and
effect as to the entire Premises; or (iii) to cancel this Lease (or the
applicable portion thereof) as of the commencement date stated in the
above-mentioned notice from Tenant of its desire to enter into such assignment,
in which event the term of this Lease, and the tenancy and occupancy of the
Premises (or the applicable portion) by Tenant thereunder, shall cease,
terminate, expire, and come to an end as if the cancellation date was the
original termination date of this Lease. If Landlord should fail to notify
Tenant in writing of such election within such thirty (30) day period, Landlord
shall be deemed to have elected option (ii) above. If Landlord elects to
exercise option (i) above, Tenant agrees to provide, at its expense and at a
location approved by Landlord, direct access from such space to a public
corridor of the Building. Notwithstanding Landlord’s consent in any instance to
any assignment, no further or subsequent assignment shall be permitted unless
Landlord consents in writing thereto.

 

27.       Transfers by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder and in the
Building and other property referred to herein, and in such event and upon such
transfer (any such transferee to have the benefit of, and be subject to, the
rights and obligations of Landlord hereunder), Landlord shall be released from
any further obligations hereunder, and Tenant, agrees to look solely to such
successor in interest of Landlord for the performance of such obligations.

 

28.       Subordination to Mortgage. This Lease is subject and subordinate to
any mortgage or deed of trust that may now or hereafter encumber the Building,
and to all renewals, modifications, consolidations, replacements, and extensions
thereof. This clause shall be self- operative and no further instrument of
subordination need be required by any mortgagee. In confirmation of such
subordination, however, Tenant shall, at Landlord’s request, execute promptly
any certificate or instrument evidencing such subordination that Landlord may
request. Tenant hereby constitutes and appoints Landlord the Tenant’s
attorney-in-fact to execute any such certificate or instrument for and on behalf
of Tenant. In the event of the enforcement by the trustee or the beneficiary
under any such mortgage or deed of trust of the remedies provided for by law or
by such mortgage or deed of trust, Tenant will, upon request of any person or
party succeeding to the interest of Landlord as a result of such enforcement,
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease; provided, however, that such
successor in interest shall not be bound by (a) any payment of rent or
additional rent for more than one (1) month in advance, except advance rental
payments expressly provided for in this Lease, or (b) any amendment or
modification of this Lease made without the written consent of such trustee or
such beneficiary or such successor in interest. Upon request by any mortgagee or
such successor in interest, Tenant shall execute and deliver an instrument or
instruments confirming the attornment provided for herein.

 

 9 

   

 

29.        Mechanic’s Liens. Tenant will not permit any mechanic’s lien or liens
to be placed upon the Premises or improvements thereon or the Building during
the term hereof caused by or resulting from any work performed, materials
furnished, or obligation incurred by or at the request of Tenant, and nothing
contained in this Lease shall be deemed or construed in any way as constituting
the consent or request of Landlord, express or implied, by inference or
otherwise, to any contractor, subcontractor, laborer, or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration, or repair of or to the Premises, or any party thereof,
nor as giving Tenant any right, power, or authority to contract for or permit
the rendering of any services or the furnishing of any materials that would give
rise to the filing of any mechanic’s or other liens against the interest of
Landlord in the Premises. In the case of the filing of any lien upon the
interest of Landlord or Tenant in the Premises, Tenant shall cause the same to
be discharged of record within ten (10) days after the filing of same. If Tenant
shall fail to discharge such mechanic’s lien within such period, then, in
addition to any other right or remedy of Landlord, Landlord may, but shall not
be obligated to, discharge the same, either by paying the amount claimed to be
due, or by procuring the discharge of such lien by deposit in court or bonding.
Any amount paid by Landlord for any of the aforesaid purposes, or for the
satisfaction of any other lien, not caused by Landlord, with interest thereon at
the rate hereinafter provided from the date of payment, shall be paid by Tenant
to Landlord on demand.

 

30.       Estoppel Certificate. Tenant will, at any time and from time to time,
within ten (10) days from any written request by Landlord, execute, acknowledge,
and deliver to Landlord a statement in writing executed by Tenant certifying to
Landlord and/or any party designated by Landlord that Tenant is in possession of
the Premises under the terms of this Lease, that this Lease is unmodified and in
full effect (or, if there have been modifications, that this Lease is in full
effect as modified, and setting forth such modifications), the dates to which
the rent has been paid, that to the knowledge of Tenant no default exists
hereunder or specifying each such default of which Tenant may have knowledge,
and such other matters as may be reasonably requested by Landlord. Any such
statement by Tenant may be relied upon by any prospective purchaser or mortgagee
of the Building. Tenant’s failure to timely execute and deliver any such
statement shall constitute an event of default hereunder.

 

31.       Events of Default.

 

(a)       The following events shall be deemed to be events of default by Tenant
under this Lease:

 

(i)       Tenant shall fail or refuse to pay any installment of the rent hereby
reserved or other sum of money payable hereunder or under any other agreement
between Landlord and Tenant when due and such failure or refusal shall continue
for five (5) days following receipt of written notice of such failure from the
Landlord, such written notice shall only be required to be issued by the
Landlord on one (1) occasion in any twelve month period after which no such
written notice is required to be issued by Landlord.

 

(ii)       Tenant shall fail or refuse to comply with any term, provision, or
covenant of this Lease, other than the payment of rent, or any term, provision,
or covenant of any other agreement between Landlord and Tenant, and shall not
cure such failure or refusal within twenty (20) days after written notice
thereof from Landlord to Tenant.

 

(iii)       Tenant or any guarantor of Tenant’s obligations hereunder
(hereinafter called “Guarantor”) shall become insolvent, make a transfer in
fraud of creditors, make a general assignment for the benefit of creditors, or
admit in writing its inability to pay its debts as they become due.

 

(iv)       Tenant or any Guarantor shall file a petition under any section or
chapter of the Federal Bankruptcy Code, as amended from time to time, or under
any similar law or statute or the United States or any State thereof, or an
order for relief shall be entered against Tenant or any Guarantor in any
bankruptcy or insolvency proceedings, or a petition or answer proposing the
entry of an order for relief against Tenant or any Guarantor in a bankruptcy or
its reorganization proceedings under any present or future federal or state
bankruptcy or similar law shall be filed in any court and not discharged or
denied within twenty (20) days after its filing.

 

 10 

   

 

(v)       A receiver, trustee or custodian shall be appointed for all or
substantially all of the assets of Tenant or any Guarantor or of the Premises or
any of Tenant’s property located therein in any proceeding brought by Tenant or
any Guarantor, or any such receiver, trustee or custodian shall be appointed in
any proceeding brought against Tenant or any Guarantor and shall not be
discharged within twenty (20) days after such appointment, or Tenant or such
Guarantor shall consent to or acquiesce in such appointment.

 

(vi)       The leasehold hereunder shall be taken on execution or other process
of law in any action against Tenant.

 

(vii)       Tenant shall cease to conduct its business in the Premises or shall
vacate any substantial portion of the Premises, whether or not rent continues to
be paid.

 

(viii) Tenant shall fail or refuse to move into or take possession of the
Premises within fifteen (15) days after the date on which the term of this Lease
commences under the terms of Paragraph 2 of this Lease.

 

(b)        If an event of default occurs, Landlord shall have the right at its
election, then or at any time thereafter while such event of default continues,
to pursue any one or more of the following remedies in addition to all other
rights or remedies provided herein or at law or in equity:

 

(i)       Landlord may terminate this Lease and forthwith repossess the Premises
by forcible entry and detainer suit or otherwise without liability for trespass
or conversion and be entitled to recover forthwith as damages a sum of money
equal to the total of (A) the cost of recovering the Premises; (B) the unpaid
rent due and payable at the time of termination, plus interest thereon at the
rate hereinafter specified from the due date, (C) the balance of the rent for
the remainder of the term less the fair market value of the Premises for such
period, and (D) any other sum of money and damages owed by Tenant to Landlord.

 

(ii)       Landlord may terminate Tenant’s right of possession and may repossess
the premises by forcible entry or detainer suit or otherwise without liability
for trespass or conversion, without demand or notice of any kind to Tenant and
without terminating this Lease, in which event Landlord may, but shall be under
no obligation to, relet the same for the account of Tenant for such rent and
upon such terms as shall be satisfactory to Landlord. For the purpose of such
reletting, Landlord is authorized to decorate or to make any repairs, changes,
alterations, or additions in or to the Premises that may be necessary or
convenient. If Landlord exercises the remedies provided in this subparagraph,
Tenant shall pay to Landlord, and Landlord shall be entitled to recover from
Tenant, an amount equal to the total of the following: (A) unpaid rent, plus
interest at the rate hereinafter provided, owing under this Lease for all
periods of time that the Premises are not relet; plus (B) the cost of recovering
possession, and all of the costs and expenses of such decorations, repairs,
changes, alterations, and additions, and the expense of such reletting and of
the collection of the rent accruing therefrom to satisfy the rent provided for
in this Lease to be paid; plus (C) any deficiency in the rentals and other sums
actually received by Landlord from any such reletting from the rent and
additional rent required to be paid under this Lease with respect to the periods
the Premises are so relet, and Tenant shall satisfy and pay any such deficiency
upon demand therefore from time to time. Tenant agrees that Landlord may file
suit to recover any sums falling due under the terms of this subparagraph from
time to time; and that no delivery or recovery of any portion due Landlord
hereunder shall be a defense in any action to recover any amount not theretofore
reduced to judgment in favor of Landlord, nor shall such reletting be construed
as an election on the part of Landlord to terminate this Lease unless a written
notice of such intention’ be given to Tenant by Landlord. Notwithstanding any
such reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach.

 

(iii)       Offset against any rents, damages, or other sums of money owed by
Tenant any security deposit and/or any advance rent applicable to any time
period after the occurrence of the event of default and any sums, which would
then, or thereafter otherwise be due from Landlord to Tenant.

 

(iv)       Landlord may, without notice, alter locks or other security devices
at the Premises to deprive Tenant access thereto, and Landlord shall not be
required to provide a new key or right of access to Tenant in accordance with
Texas law.

 

 11 

   

 

32.       Lien for Rent. In consideration of the mutual benefits arising under
this Lease, Tenant hereby grants to Landlord a lien and security interest on all
property of Tenant now or hereafter placed in or upon the Premises, and such
property shall be and remain subject to such lien and security interest of
Landlord for payment of all rent and other sums agreed to be paid by Tenant
herein. The provisions of this paragraph relating to such lien and security
interest shall constitute a security agreement under the Uniform Commercial Code
so that Landlord shall have and may enforce a security interest on all property
of Tenant now or hereafter placed in or on the Premises, including, but not
limited to, all fixtures, machinery, equipment, furnishings, and other articles
of personal property now or hereafter placed in or upon the Premises by Tenant.
Tenant agrees to execute as debtor such financing statement or statements as
Landlord may now or hereafter request in order that such security interest or
interest may be perfected pursuant to the Uniform Commercial Code. Landlord may
at its election at any time file a copy of this Lease as a financing statement.
Landlord, as secured party, shall be entitled to all of the rights and remedies
afforded a secured party under the Uniform Commercial Code in addition to and
cumulative of the landlord’s liens and rights provided by law or by the other
terms and provisions of this Lease.

 

33.       Attorneys’ Fees. In the event a party (the “Defaulting Party”)
defaults in the performance of any terms, covenants, agreements or conditions
contained in this Lease and the other party (the “Non-Defaulting Party”) places
the enforcement of this Lease, or any part thereof, or the collection of any
rent due or to become due hereunder, or recovery of the possession of the
Premises in the hands of an attorney, or files suit upon the same, the
Defaulting Party agrees to pay the Non-Defaulting Party’s reasonable attorneys’
fees. In addition, if either party (the “Asking Party”) requests any consent or
other action on the part of the other party (the “Asked Party”), in connection
with which the Asked Party deems it necessary for any documents to be prepared
or reviewed by its counsel, the Asking Party shall pay all necessary, actual,
and reasonable attorneys’ fees and expenses incurred by the Asked Party in such
connection (not to exceed $1,000 in each instance).

 

34.       No Implied Waiver. The failure of Landlord to insist at any time upon
the strict performance of any covenant or agreement or to exercise any option,
right, power, or remedy contained in this Lease shall not be construed as a
waiver or a relinquishment thereof for the future. The waiver of or redress for
any violation of any term, covenant, agreement, or condition contained in this
Lease shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. No express waiver shall affect any condition other than the one
specified in such waiver and that one only for the time and in the manner
specifically stated. A receipt by Landlord of any rent with knowledge of the
breach of any covenant or agreement contained in this Lease shall not be deemed
a waiver of such breach, and no waiver by Landlord of any provision of this
Lease shall be deemed to have been made unless expressed in writing and signed
by Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly installment of rent due under this Lease shall be deemed to be other
than on account of the earliest rent due hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided.

 

35.       Casualty Insurance. Landlord shall maintain fire and extended coverage
insurance on the portion of the Building constructed by Landlord, including
additions and improvements by Tenant. Such insurance shall be maintained with an
insurance company authorized to do business in Texas, in amounts and with
deductibles desired by Landlord at the expense of Landlord (as a part of the
Basic Costs), and payments for losses thereunder shall be made solely to
Landlord. Tenant shall maintain at its expense fire and extended coverage
insurance on all of its personal property, including removable trade fixtures,
located in the Premises and on all additions and improvements made by Tenant and
not required to be insured by Landlord above. If the annual premiums to be paid
by Landlord shall exceed the standard rates because Tenant’s operations,
contents of the Premises, or improvements with respect to the Premises beyond
Building standard result in extra-hazardous exposure, Tenant shall pay the
excess amount of the premium upon request therefore by Landlord.

 

 12 

   

 

36.       Liability Insurance. Tenant shall, at its expense, maintain a policy
or policies of comprehensive general liability insurance, including coverages
the same as or equivalent to those provided pursuant to the Texas Multi-Peril
Broad Form Comprehensive General Liability Endorsement, with the premiums
thereon fully paid on or before the due date, issued by and binding upon an
insurance company with an A.M. Best Rating of at least B+ and acceptable to
Landlord, such insurance to afford minimum protection in limits of not less than
$1,000,000.00 Combined Single Limits of coverage for Personal Injury and
Property Damage and $1,000,000.00 Annual Aggregate. At least fifteen (15) days
prior to Tenant’s occupancy of the Leased Premises, Tenant shall deliver to
Landlord a copy of all policy provisions intended to be included in the coverage
to be provided by Tenant, and a valid certificate of insurance issued to
Landlord, effective as of the dates applicable under the terms of this Lease,
which said certificate of insurance shall include, without limitation: (A)
provisions requiring notice by the insurer to Landlord at least thirty (30) days
in advance of any contemplated, intended or effective cancellation, nonrenewal,
or material change or modification, or coverage provisions or limits; and (B) a
Waiver of Subrogation in favor of Landlord and agents, employees, servants,
officers, directors, contractors, and subcontractors of Landlord, with respect
to the insurance coverage and claims of Tenant.

 

37.       Indemnity. Landlord shall not be liable to Tenant, or to Tenant’s
agents, servants, employees, customers, or invitees, for any damage to person or
property caused by any act, omission, or neglect of Tenant, its agents, servants
or employees, and Tenant agrees to indemnify and hold Landlord harmless from all
liability and claims for any such damage.

 

38.       Waiver of Subrogation Rights. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action, or cause of action, against the other, its agents,
officers, or employees, for any loss or damage that may occur to the Premises,
or any improvements thereto, or the Building of which the Premises are a part,
or any reason of fire, the elements, or any other cause which could be insured
against under the terms of standard fire and extended coverage insurance
policies referred to in Paragraph 35 and 36 hereof or is otherwise insured
against under an insurance policy maintained by the party suffering such loss or
damage, regardless of cause or origin, including any negligence of the other
party hereto and/or its agents, officers, or employees, and each party covenants
that no insurer shall hold any right of subrogation against such other party.
This waiver of subrogation provision shall be effective to the full extent, but
only to the extent, that it does not impair the effectiveness of insurance
policies of Landlord and Tenant.

 

39.       Casualty Damage. If the Premises or any part thereof shall be damaged
by fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged by fire or other casualty
that substantial alteration or reconstruction of the Building shall, in
Landlord’s sole opinion, be required (whether or not the Premises shall have
been damaged by such fire or other casualty), or in the event any mortgagee
under a mortgage or deed of trust covering the Building should require that the
insurance proceeds payable as a result of said fire or other casualty be used to
retire the mortgage debt, Landlord may, at its option, terminate this Lease and
the term and estate hereby granted by notifying Tenant in writing of such
termination within sixty (60) days after the date of such damage, in which event
the Base Rental hereunder shall be abated as of the date of such damage. If
Landlord does not thus elect to terminate this Lease, Landlord shall within
seventy-five (75) days after the date of such damage commence to repair and
restore the Building and shall proceed with reasonable diligence to restore the
Building (except that Landlord shall not be responsible for delays outside its
control) to substantially the same condition in which it was immediately prior
to the happening of the casualty, except that Landlord shall not be required to
rebuild, repair, or replace any part of Tenant’s furniture or furnishings or
fixture and equipment removable by Tenant under the provisions of this Lease,
but such work shall not exceed the scope of the work done by Landlord in
originally constructing the Building and installing Building standard items in
the Premises, nor shall Landlord in any event be required to spend for such work
an amount in excess of the insurance proceeds actually received by Landlord as a
result of the fire or other casualty. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage. If the Premises or any other portion of
the Building be damaged by fire or other casualty resulting from the fault or
negligence of Tenant or any of Tenant’s agents, employees, or invitees, Tenant
shall be liable to Landlord for the cost and expense of the repair and
restoration of the Building caused thereby to the extent such cost and expense
is not covered by insurance proceeds. Any insurance, which may be carried, by
Landlord or Tenant against loss or damage to the Building or to the Premises
shall be for the sole benefits of the party carrying such insurance and under
its sole control.

 

 13 

   

 

40.       Condemnation. If the Premises shall be taken or condemned for public
purpose to such extent as to render the Premises untenantable, this Lease shall,
at the option of either party, forthwith cease and terminate. All proceeds from
any taking or condemnation of the Premises shall belong to and be paid to
Landlord.

 

41.       Damages from Certain Causes. Landlord shall not be liable or
responsible to Tenant for any loss or damage to any property or person
occasioned by theft, fire, act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, requisition, or order of government body or
authority, or for any damage or inconvenience which may arise through repair or
alteration of, or failure to repair, any part of the Building or Premises
necessitated by such causes. Tenant, to the fullest extent permitted under
applicable law, hereby waives and agrees to forebear from asserting any claim or
cause of action which may now exist or hereafter arise under the Deceptive Trade
Practices-Consumer Protection Act or any successor statute.

 

42.       Notice and Cure. In the event of any act or omission by Landlord that
would give Tenant the right to damages from Landlord or the right to terminate
this Lease by reason of a constructive or actual eviction from all or part of
the Premises or otherwise, Tenant shall not sue for such damages or exercise any
such right to terminate until it shall have given written notice of such act or
omission to Landlord and to the holder(s) of the indebtedness or other
obligations secured by any mortgage or deed of trust affecting the Premises, and
a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice, during which time Landlord and such
holder(s), or either of them, their agents or employees, shall be entitled to
enter upon the Premises and do therein whatever may be necessary to remedy such
act or omission. During the period after the giving of such notice and during
the remedying of such act or omission, the Base Rental payable by Tenant for
such period as provided in this Lease shall be abated and apportioned only to
the extent that any part of the Premises shall be untenantable.

 

43.       Personal Liability. The liability of Landlord, any agent of Landlord,
or any of their employees to Tenant for or in respect of any default by Landlord
under the terms of this Lease or in respect of any other claim or cause of
action shall be limited solely and exclusively to the interest of Landlord in
the Building, and Tenant agrees to look solely and entirely to Landlords
interest in the Building for the recovery and satisfaction of any judgment
against Landlord, any agent of Landlord, or any of their employees, it being
agreed that in no event shall Landlord, any agent of Landlord, or any of their
employees be (i) liable for any lost profits or other consequential or special
damages unless caused by the gross negligence or willful misconduct of Landlord
or (ii) personally liable for the payment or satisfaction of any judgment or
deficiency, and Tenant covenants to forbear from instituting, asserting, or
prosecuting any claim or action or seeking any form of remedy or relief to the
contrary.

 

44.       Notice. Any notice, communication, request, reply or advice
(hereinafter severally and collectively called “notice”) provided for in this
Lease or permitted to be given, made, or accepted by either party to the other
must be in writing, and shall, unless otherwise expressly provided in this
Lease, be given or be served by depositing the same in the United States mail,
postpaid and certified and addressed to the party to be notified, with return
receipt requested, or by delivering the same in person to an officer of such
party, or by prepaid telegram, when appropriate, addressed to the party to be
notified. Notice deposited in the mail in the manner hereinabove described shall
be effective, unless otherwise stated in this Lease, from and after the
expiration of three (3) days after it is so deposited. Notice given in any other
manner shall be effective only if and when received by the party to which such
notice was delivered. The addresses for the delivery of any notices hereunder
shall, until changed as herein provided, be those specified on the last page of
this Lease. The parties hereto and their respective heirs, successors, legal
representatives, and assigns shall have the right from time to time and at any
time to change their respective addresses and each shall have the right to
specify as its address any other address by at least fifteen (15) days written
notice to the other party delivered in compliance with this paragraph; provided,
however, that no such notice shall be effective until received by the other
party and provided, further, however, that during the term of this Lease any
notice to Tenant shall be deemed duly given if delivered to Tenant at the
Premises.

 

45.       Captions. The captions and headings appearing in this Lease are
inserted and included solely for convenience and shall never be considered or
given any effect in construing this Lease, or any provisions hereof, or in
ascertaining intent, if any question of intent exists.

 

 14 

   

 

46.       Entirety and Amendments. This Lease embodies the entire contract
between the parties hereto, relative to the subject matter hereof Except as
otherwise herein provided, no variations, modifications, changes, or amendments
herein or hereof shall be binding upon any party hereto unless in writing,
executed by a duly authorized officer or agent of the particular party. Landlord
and Tenant have negotiated the provisions of this Lease and, notwithstanding any
rule or principle of law or equity to the contrary, no provision of the Lease
shall be construed in favor of or against either party by virtue of the
authorship or purported authorship thereof.

 

47.       Severability. If any term or provision of this Lease, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.

 

48.       Binding Effect. All covenants and obligations contained within this
Lease shall bind, extend, and inure to the benefit of Landlord, its successors
and assigns, and shall be binding upon Tenant, its permitted successors and
assign.

 

49.       Number and Gender of Words. All personal pronouns used in this Lease
shall include the other gender, whether used in the masculine, feminine, or
neuter gender, and the singular shall include the plural whenever and as often
as may be appropriate.

 

50.       Recordation. Tenant agrees not to record this Lease, but each party
hereto agrees, on request of the other, to execute a short form lease in form
recordable and complying with applicable Texas laws. In no event shall such
document set forth the rental or other charges payable by Tenant under this
Lease; and any such document shall expressly state that it is executed pursuant
to the provision contained in this Lease and is not intended to vary the terms
and conditions of this Lease.

 

51.       Governing Law. This Lease and the rights and obligations of the
parties hereto shall be interpreted, construed, and enforced in accordance with
the laws of the State of Texas.

 

52.       Interest Rate. All past-due rents or other sums payable by Tenant
hereunder, and any sums advanced by Landlord for Tenant’s account pursuant to
applicable provisions hereof, shall bear interest from the date due or advanced
until paid at the rate of twelve percent (12%) per annum.

 

53.       Force Majeure. Whenever a period of time is herein prescribed for the
taking of any action by Landlord, Landlord shall not be liable or responsible
for, and there shall be excluded from the computation of such period of time,
any delays due to strikes, riots, acts of God, shortages of labor or materials,
war, governmental laws, regulations or restrictions, or any act, omission,
delay, or neglect of Tenant or any of Tenant’s employees or agents, or any other
cause whatsoever beyond the control of Landlord. Whenever a period of time is
herein prescribed for the taking of any action by Tenant, Tenant shall not be
liable or responsible for, and there shall be excluded from the computation of
such period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental laws, regulations or restrictions, or any
act, omission, delay, or neglect of Landlord or any of Landlord’s employees or
agents, or any other cause whatsoever beyond the control of Tenant.

 

54.       Rules and Regulations. Tenant covenants and agrees that it will comply
with the Rules and Regulations of Landlord in the form of Exhibit “B” attached
hereto (same being expressly made a part hereof) as well as all changes therein
and additions thereto that may at any time or from time to time be adopted by
Landlord for the operation and protection of the Building and the protection and
welfare of its tenants and invitees. Landlord expressly reserves and retains the
right at any time and from time to time to make such reasonable changes in and
additions to such Rules and Regulations, provided, however, that same shall not
become effective and a part of this Lease until a copy thereof shall have been
delivered to Tenant.

 

 15 

   

 

55.       Reserved Rights. Without limiting in any way Landlord’s right to
promulgate rules and regulations, Landlord shall have the following rights,
exercisable without notice and without liability to Tenant for damage or injury
to property, persons or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim for setoff or abatement of rent:

 

(a)       To change the Building’s and/or the Building’s name.

 

(b)       To retain at all times, and to use in appropriate instances, keys to
all doors within and to the Premises. No locks shall be changed or added without
prior written consent of Landlord.

 

(c)       To decorate and to make repairs, alterations, additions, changes or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises and, during the
continuance of any such work, to temporarily close doors, entryways, public
space and corridors in the Building, to interrupt or temporarily suspend
Building services and facilities and to change the arrangement and location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets or other public parts of the Building, all without abatement of rent or
affecting any of Tenant’s obligations hereunder, so long as the Premises are
reasonably accessible.

 

(d)       To have and retain a paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber them.

 

(e)       To grant to anyone the exclusive right to conduct any business or
render any service in or to the Building, provided such exclusive right shall
not operate to exclude Tenant from the use expressly permitted herein.

 

(f)       To take all such reasonable measures as Landlord may deem advisable
for the security of the Building and its occupants, including without
limitation, the closing of the Building after normal business hours and on
Saturdays, Sundays and holidays; subject, however, to Tenant’s right to
admittance when the Building is closed after normal business hours under such
reasonable regulations as Landlord may prescribe from time to time which may
include, by way of example but not of limitation, that persons entering or
leaving the Building, whether or not during normal business hours, identify
themselves to a security officer by registration or otherwise and that such
persons establish their right to enter or leave the Building.

 

56.       Approval by Landlord’s Mortagees. Landlord’s execution and delivery of
this Lease are expressly subject to and conditioned upon approval of all of the
provisions of this Lease by any lenders furnishing financing in respect of the
Building.

 

57.       Brokers. Tenant represents and warrants that it has not entered into
any agreement with, or otherwise had any dealings with, any broker or agent in
connection with the negotiation or execution of this Lease which could form the
basis of any claim by such broker for a brokerage fee or commission, other than
with Jason Dodson of Cushman & Wakefield U.S., Inc., and Tenant hereby agrees to
indemnity and hold harmless Landlord from all costs (including but not limited
to court costs and reasonable attorney’s fees), expenses or liabilities from
commissions or other corporations claimed by another broker or agent with
respect to this Lease which arise out of any agreement or dealings, or alleged
agreement or dealings between the indemnifying party and any such agent or
broker. This provision shall survive the expiration or termination of this
Lease.

 

58.       Substitute Space. Landlord reserves the right at any time prior to
tender of possession of the Premises to Tenant or during the term of this Lease
after the commencement date and upon sixty (60) days’ prior notice
(“Substitution Notice”) to substitute comparable space (“Substitute Space”)
elsewhere within the Building for the Premises. If Landlord relocates Tenant to
any Substitute Space other than an end cap, Tenant shall have the option to
terminate the Lease. Additionally, Landlord shall reimburse Tenant for all
reasonable, out of pocket expenses, costs for moving and installing Tenant’s
furniture, equipment and supplies from the Premises to the relocation space, for
installation of wiring and cabling in the relocation space, and for reprinting
Tenant’s stationery of the same quality, design and quantity as Tenant’s
stationery supply on hand immediately before Landlord’s notice to Tenant of the
exercise of this relocation right.

 

59.       Time of Essence. Time is of the essence of this Lease and each and
every provision of this Lease.

 

 16 

   

 

60.       Best Efforts. Whenever in this Lease there is imposed upon Landlord
the obligation to use Landlord’s best efforts or reasonable efforts or
diligence, Landlord will be required to exert such efforts or diligence only to
the extent the same are economically feasible and will not impose upon Landlord
extraordinary financial or other burdens.

 

61.       No Reservation. Submission by Landlord of this instrument to Tenant
for examination or signature does not constitute a reservation of or option for
lease. This Lease will be effective as a lease or otherwise only upon execution
and delivery by both Landlord and Tenant.

 

62.       Consents. If Tenant requests Landlord’s consent under any provision of
this Lease and Landlord fails or refuses to give such consent in breach hereof,
Tenant’s sole remedy will be an action for specific performance or injunction.

 

63.       Legal Authority. In the event Tenant is a corporation (including any
form of professional association), then each individual executing or attesting
this Lease on behalf of such corporation covenants, warrants and represents that
he is duly authorized to execute or attest and deliver this Lease on behalf of
such corporation. In the event Tenant is a partnership (general or limited),
then each individual executing this Lease on behalf of the partnership hereby
covenants, warrants and represents that he is duly authorized to execute and
deliver this Lease on behalf of the partnership in accordance with the
partnership agreement, or an amendment thereto, now in effect.

 

64.       Exhibits, Riders and Addenda. Exhibits A,B,C,D and any other exhibits,
riders and addenda attached hereto are incorporated herein and made a part of
this Lease for all purposes.

 

65.       Waiver of Right to Protest Appraised Value. TENANT HEREBY VAIVES ALL
RIGHTS TO PROTEST THE APPRAISED VALUE OF THE PROPERTY OR TO APPEAL THE SAME AND
ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS AS SET FORTH IN SECTIONS 41.413
AND 42.015 OF THE TEXAS TAXCODE.

 

66.       Waiver of Texas Deceptive Trade Practices Act. TENANT HEREBY WAIVES
ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION
ACT, SECTION 17A1 ET.SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE (THE ‘DTPA’),
A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION
WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS
WAIVER. Accordingly, Tenant’s rights and remedies with respect to the
transactions contemplated under this Lease, and with respect to all acts or
practices of Landlord, past, present or future, in connection with such
transactions, shall be governed by legal principles other than the DTPA. The
foregoing waiver by Tenant shall also be binding on any permitted assignee or
successor of Tenant under this Lease. The provisions of this Section shall
survive any termination of this Lease.

 

 17 

   

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the date and year first above written.

 

LANDLORD:

 

GreenTech One L.P.

By: JaRyCo GreenTech One LLC, its general partner

 

By:   Name: Bruce R. Heller   Title: Managing Member   Date:   Address: 780
North Watters Road     Suite 120     Allen, TX 75013  

 

TENANT:

 

Virtual Surveillance, LLC

 

By: /s/ Roger H. Ralston Sr.   Name: Roger H. Ralston Sr.   Title: President /
CEO   Date: May 20, 2019  

 

Address after occupancy: 714 S. Greenville Avenue   Suite 190   Allen, TX 75002

 



 18 

   

 

EXHIBIT “A”

 







FLOOR PLAN OF PREMISES

 



[ex10-1_001.jpg] 

 

TECH CENTER THREE   Facilities for Virtual Surveillance 714 S. Greenville Avenue
  7873 RSF/USF Allen, TX 75002   Scale: 3/32”= 1’-0”     5/14/19

 

 19 

   

 

EXHIBIT “B”

 

BUILDING RULES AND REGULATIONS

 

1.       All contractor’s, contractor’s representatives and installation
technicians performing work in the Building shall be subject to Landlord’s prior
approval and shall be required to comply with Landlord’s rules, regulations,
policies and procedures for such work, which may be revised from time to time.
Any damage caused to the Building during such work shall be repaired at the cost
of the Tenant.

 

2.       Movement in or out of the Building of furniture or office equipment or
the dispatch or receipt by Tenant of any merchandise or materials shall be
restricted to hours designed by Landlord. Tenant shall assume all risk as to
damage to articles moved and injury to persons or public property, and personnel
of Landlord if damaged or injured as a result of acts in connection with such
service performed for Tenant.

 

3.       Unless otherwise expressly agreed in writing by Landlord, (i) no signs
will be allowed in any form on the exterior of the Building or the interior or
exterior of windows, (ii) no signs except in uniform location and uniform style
fixed by Landlord will be permitted at entrances to Tenant’s space, and (iii)
the construction and/or installation of all authorized signs will be contracted
for by Landlord for Tenant’s cost at the rate fixed by Landlord from time to
time and Tenant will be billed and pay for such service promptly on receipt
thereof.

 

4.       No portion of Tenant’s Premises or any other part of the Building shall
at any time be used or occupied as sleeping or lodging quarters.

 

5.       Tenant shall not place, install or operate on the Premises or in any
part of the Building, any engine, stove, or machinery, or conduct mechanical
operations or cook thereon or therein, or place or use in or about the Premises
any explosives, gasoline, kerosene, oil, acids, caustics, or any other
inflammable, explosive, or hazardous material without written consent of
Landlord.

 

6.       Landlord shall not be responsible for lost or stolen personal property,
equipment, money or jewelry from Tenant’s area regardless of whether such loss
occurs when such area is locked against entry or not.

 

7.       Landlord will not permit entrance to Tenant’s offices by use of pass
keys controlled by Landlord to any person at any time without the prior written
permission of Tenant except only employees, contractors, or service personnel
directly supervised by Landlord.

 

8.       None of the Exterior Areas of the Building (defined as the parking,
loading, drive lanes or landscape areas) shall be blocked or obstructed, nor
shall any rubbish, litter, trash, or material of any nature be placed, emptied
or thrown into these areas, nor shall such areas be used at any time for any
exterior storage of goods or materials.

 

9.       Tenant shall not do, or permit anything to be done in or about the
Building, or bring or keep anything therein that will in any way increase the
rate of fire or other insurance on the Building, or on property kept therein, or
obstruct or interfere with the rights of, or otherwise injure or annoy, other
tenants, or do anything contrary to or in conflict with valid laws, rules or
regulations of any municipal or governmental authority or fire, safety or
building authority or regulation.

 

10.       Landlord shall have the right to approve the weight, size and location
of heavy equipment or any equipment requiring additional electrical load than
normal office equipment in and about the Premises.

 

11.       Tenant entrance doors and loading area doors (both man doors and
vehicle doors), when not in use, shall remain closed. No performance of services
shall be allowed in the Exterior Areas of the Building.

 

 20 

   

 

12.       No animals, except service animals, shall be brought into the
Building.

 

13.       Tenant shall not permit any type of vending machine in the Premises
except for machines for the exclusive use of Tenant’s employees.

 

14.       Tenant shall not canvass, solicit or peddle in or about the Building.

 

15.       Building is designated as a non-smoking facility. Tenant nor its
agents, employees, contractors, guests or invitees shall not smoke or permit
smoking in the Building except in areas outside the Building specifically
designated by Landlord where smoking is permitted.

 

16.       The term “holiday” shall include all days on which national banks in
the municipality in which the building is located are closed to the general
public. This shall include but not be limited to New Years Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

17.       Common truck height loading dock area (“Loading Dock”) has been
provided for the joint use of all tenants. Use of Loading Dock shall be done in
a safe manner and in accordance with all procedures outlined by Landlord. Gates
shall remain locked at all times when Loading Dock is not in use and shall be
re-locked after each use. No materials or equipment will be allowed to remain in
the Loading Dock area except when the actual loading and unloading of vehicles
is underway. Any and all packing materials, pallets and other materials shall be
immediately removed from the Loading Dock and properly disposed of. Vehicle
parking at Loading Dock is permitted only during loading and unloading
activities. No storage of materials or vehicles is allowed at the Loading Dock.

 

18.       Landlord reserves the right to rescind any of these rules and make
such other and further rules and regulations as in Landlord’s judgment shall
from time to time be needful for the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon Tenant in the manner as if originally prescribed.

 

 21 

   

 

EXHIBIT “C”

 

LEASEHOLD IMPROVEMENTS AGREEMENT

 

It is agreed that Landlord will complete construction of the initial Premises in
accordance with the following terms and provisions:

 

1.       A. No later than June 1, 2019, Tenant shall submit to Landlord Tenant’s
proposed complete, architectural, electrical and mechanical plans and
specifications (the “Plans”) for the construction of tenant improvements to the
Premises. Landlord shall make available to Tenant the services of its Architect
to assist Tenant in the preparation of the Plans, which shall be subject to
Landlord’s final approval. The cost of preparing the Plans shall be applied
against the Allowance (as hereinafter defined).

 

B. Within five (5) business days following the date of Landlord’s receipt of the
Plans, Landlord will advise Tenant of Landlord’s approval or disapproval of the
Plans. If Landlord disapproves any aspect of the Plans, Landlord shall so notify
Tenant and specify the reasons for such disapproval. Landlord may also specify
how any such disapproved item may be made reasonably acceptable to Landlord, and
Tenant shall, within five (5) business days thereafter, deliver to Landlord
revised Plans incorporating the revisions required by Landlord.

 

2.       Following the approval in writing by Landlord and Tenant of the Plans,
Landlord shall construct the tenant improvements contemplated hereby
(collectively, the “Leasehold Improvements”), in accordance with the Plans. The
cost of the Improvements for the purpose of billing shall equal the cost to
Landlord of designing and constructing such Improvements.

 

3.       Construction of the following improvements (collectively, the “Base
Building Improvements”) to the Premises shall be at Landlord’s sole cost and
expense:

 

(a)       Main electrical switchgear installed on the floor of the Premises for
connection of sub-metered Tenant electrical feed;

 

(b)       Building Standard sprinkler heads in a placement and quantity as
required for base building final inspection;

 

(c)       Building Standard fire alarm system installed as required for base
building final inspection with connection points available on floor of Premises
for connection of Tenant devices if required by City of Allen;

 

(d)       Underground sanitary sewer line in leaveout areas, overhead water
service line.

 

All costs and expenses incurred in the design and construction of the
Improvements over and above the cost of the Shell Improvements shall be borne by
Tenant (and are hereinafter referred to as “Tenant’s Costs”); provided, however,
that Tenant shall receive a tenant improvement allowance (the “Allowance”) of up
to $45.00 per square foot of Net Rentable Area contained in the initial
Premises, to be credited against the billing costs of constructing all Leasehold
Improvements (other than Shell Improvements and which may include such items as
cabling, signage, FF&E installation or any other Leasehold Improvement items) in
the Premises. Any excess (“Excess”) of Tenant’s Costs over the Allowance shall
be payable as follows:

 

(a)       Tenant shall pay, within ten (10) days from delivery of Landlord’s
itemized invoice to Tenant therefore, to Landlord prior to the commencement of
construction of the Improvements, an amount equal to fifty percent (50%) of such
Excess (as then estimated by Landlord);

 

(b)       After substantial completion of the Improvements, but prior to
occupancy of the Premises by Tenant, Tenant shall pay to Landlord, within ten
(10) days from delivery of Landlord’s itemized invoice to Tenant therefore, an
amount equal to ninety five percent (95%) of the Excess as then estimated by
Landlord, less payments received by Landlord according to (a) above;

 

 22 

   

 

(c)       As soon as the final accounting can be prepared and submitted to
Tenant, Tenant shall pay to Landlord, within ten (10) days from delivery of
Landlord’s itemized invoice to Tenant therefore, the entire unpaid balance of
the actual Excess based on the final costs to Landlord as described in Paragraph
2 hereof.

 

The amounts payable hereunder shall constitute rent due pursuant to this Lease
at the times specified herein and failure to make any such payments when due
shall constitute an event of default under this Lease, entitling Landlord to all
of its remedies hereunder as well as all remedies otherwise available to
Landlord.

 

4.       If Tenant requests any changes in the Plans and Specifications, Tenant
shall present Landlord with revised drawings and specifications for Landlord’s
approval, which approval will not be unreasonably withheld. If Landlord approves
such changes, Landlord shall incorporate such changes in the Improvements
following Landlord’s receipt of a change order therefore executed by Tenant.
Landlord, however, may require, prior to proceeding with any changes, additional
cash advances against the Excess in the event Landlord determines that Tenant’s
proposed changes will increase the amount of the Excess.

 

5.       Should Landlord be delayed in substantially completing the work to be
performed hereunder as a result of (i) Tenant’s failure to submit the Plans to
Landlord as provided in Paragraph 1 hereof or (ii) Tenant’s requests for changes
in the Plans which delay said work or (iii) the performance of any work
contemplated herein by a contractor or agent employed by Tenant (any such
contractor or agent being subject to the prior written approval of Landlord) or
(iv) any other delay caused by Tenant, its agents or employees, then Tenant’s
obligation to pay rent under the Lease shall nevertheless commence on the date
specified in Paragraph 4 of this Lease and the commencement date under this
Lease shall not be delayed, unless such delays for which Tenant is responsible
are in addition to delays for which Landlord is responsible, in which case the
Commencement Date under this Lease shall be extended for the period of delays
for which Landlord was responsible.

 

 23 

   

 

EXHIBIT “D”

 

PARKING AGREEMENT

 

1.       Non-reserved surface parking will be available for all employees and
visitors at a ratio of one space per 375 square feet of Net Rentable Area.

 

2.       All motor vehicles (including all contents thereof) shall be parked in
the Spaces at the sole risk of Tenant, its employees, agents, invitees and
licensees, it being expressly agreed and understood that Landlord has no duty to
insure any of said motor vehicles (including the contents thereof), and that
Landlord is not responsible for the protection and security of such vehicles
from theft and/or malicious mischief or any other cause of damage, injury or
harm. Landlord shall have no liability whatsoever for any property damage and/or
personal injury which might occur as a result of or in connection with the
parking of said motor vehicles in any of the Spaces (unless arising out of
Landlord’s gross negligence), and Tenant hereby agrees to indemnify, defend, and
hold Landlord harmless from and against any and all costs, claims, expenses,
and/or causes of action attributable to the negligence, acts or omissions of any
party whom Tenant permits to use any of the Spaces.

 

3.       In its use of the Spaces, Tenant and any party whom Tenant permits to
use any of the Spaces shall follow all of the rules of the Building applicable
thereto, as the same may be reasonably amended from time to time, and any
failure to do so shall constitute an event of default hereunder.

 

4.       To ensure that only those parties leasing spaces are utilizing such
parking spaces, Tenant shall provide Landlord with a complete list of the names
of all of Tenant’s employees, which list shall contain the corresponding license
plate numbers of those automobiles owned, leased or used by each of said
employees. Such list shall be updated by Tenant periodically, as necessary, and
shall contain a specific designation as to which automobiles are entitled to use
the Spaces. If an automobile not designated on the above list as being entitled
to use one of the Spaces is found parked in any of the Spaces, Landlord shall be
entitled and is hereby authorized to have said vehicles towed away, at Tenant’s
sole risk and expense. Tenant hereby agrees to pay any such amount and Tenant’s
failure to do so within ten (10) days from Landlord’s demand therefore shall
additionally be deemed an event of default under this Lease, entitling Landlord
to all of its rights and remedies hereunder.

 

5.       Landlord reserves the right to designate general areas of parking for
each Tenant based on such Tenant’s occupant and parking load for the project.

 

6.       Service vehicles may be parked on site overnight upon written approval
of Landlord. All vehicles parked overnight on site shall be parked in such areas
so as to not be visible from any public right of way or street.

 

7.       Landlord may, at Landlord’s sole discretion, provide for reserved
spaces and/or covered reserved spaces in the future and reserves the right to
modify this Exhibit D as required to allow such uses.

 

 24 

   

 

EXHIBIT “E”

 

ADDITIONAL PROVISIONS

 

1.       Tenant shall have the one time Right of First Refusal on any space
adjacent to the Premises in the Building that become vacant after occupancy by
Tenant per this Lease. Upon Landlord’s agreement to lease space to another
tenant, Landlord shall present such Right of First Refusal to Tenant at the same
terms as proposed to the other tenant. Tenant shall notify Landlord within ten
(10) days of its intention to exercise the First Right of Refusal. In the event
that Tenant does not exercise or does not respond in the ten (10) day period,
Landlord shall be allowed to proceed with the other tenant.

 

2.       Landlord provides a Renewal Option to Tenant for two (2) five (5) year
periods at Fair Market Value provided Tenant notifies Landlord of its intention
to renew in writing no later than nine (9) months prior to the Termination Date.

 



 25 

   

 